

Exhibit 10.2


EXECUTION COPY


LOAN AND SECURITY AGREEMENT


This Loan and Security Agreement (hereinafter called "Agreement") is between
CELSIUS HOLDINGS, INC., a Nevada Corporation, authorized to do business in
Florida as  CELSIUS PRODUCTS HOLDINGS, INC. (“Borrower”), CELSIUS, INC., a
Nevada corporation, authorized to do business in Florida as CELSIUS PRODUCTS,
INC., (“Celsius Products”) whose address is 140 N.E. 4th Avenue, Suite C, Delray
Beach, Florida 33483 (hereinafter Borrower and Celsius Products are hereinafter
individually and collectively called "Grantor”) and CDS VENTURES OF SOUTH
FLORIDA, LLC, a Florida limited liability company (hereinafter called "Lender").


1.       Line Of Credit. Lender hereby establishes for a period extending to
September 8, 2012 (the "Maturity Date ") a non-revolving line of credit (the
"Credit Facility ") for Borrower in the principal amount of SIX MILLION FIVE
HUNDRED THOUSAND AND NO/100THS DOLLARS ($6,500,000.00) (the "Credit Limit"). In
connection herewith, Borrower shall execute and deliver to Lender a promissory
note in the original principal sum of SIX MILLION FIVE HUNDRED THOUSAND AND
NO/100THS DOLLARS ($6,500,000.00) in the form attached as Exhibit A hereto (the
“Note”). All sums advanced on the Credit Line or pursuant to the terms of this
Agreement (each an "Advance") shall become part of the principal of said Note.


2.           Grant of Security Interest.  Subject to the terms and conditions of
the Note and this Agreement, Grantor, for consideration as defined herein, and
to secure the full and prompt payment, observance and performance when due of
all present and future obligations and indebtedness of Borrower to Lender,
whether at the stated time, by acceleration or otherwise, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent,
whether or not of the same or similar class or of like kind to any indebtedness
incurred contemporaneously with the execution of this Agreement, and whether now
or hereafter existing, or due or to become due, and whether such indebtedness
from time to time is reduced and thereafter increased, or entirely extinguished
and thereafter reincurred, including without limitation, the following:
 
      (a)           Any and all amounts owed by Borrower, under, in connection
with, and/or pursuant to the indebtedness evidenced by the Note, including the
outstanding principal balance with interest thereon according to the provisions
thereof, and all obligations thereunder, in connection therewith and/or pursuant
to any and all agreements and other documents in connection therewith; and
 
      (b)           All sums advanced or expenses or costs paid or incurred
(including without limitation reasonable attorneys' fees and other legal
expenses) by Lender pursuant to or in connection with the Note or any other
agreements and documents in connection therewith plus applicable interest on
such sums, expenses or costs; and
 
      (c)           Any extensions, modifications, changes, substitutions,
restatements, renewals or increases or decreases of any or all of the
indebtedness referenced above; and


 
1

--------------------------------------------------------------------------------

 
 
hereby grants to Lender a security interest in the collateral described in
Schedule 1, including all of Borrower’s right, title and interest in and to the
stock of Celsius Products, same being attached to this Agreement and made a part
hereof (hereinafter collectively called the "Collateral"). Celsius Products is a
wholly owned subsidiary of the Borrower and the consideration for such granting
to the Lender of the security interest described herein is the direct benefit
which will be extended to Celsius Products by the Borrower.
 
       3.           Definitions. The following terms shall have the following
meanings

“Accounts” means all Accounts as that term is defined in Article 9 of the UCC;


“Chattel Paper” means all Chattel Paper as that term is defined in Article 9 of
the UCC;


“Commercial Tort Claims” means all Commercial Tort Claims as that term is
defined in Article 9 of the UCC;


“Common Stock” means the Borrower’s common stock, par value $0.001 per share;
 
“Consignments” means all Consignments as that term is define in Article 9 of the
UCC;
 
“Contracts” means all contracts, undertakings, franchise agreements or other
agreements (other than rights evidenced by Chattel Paper, Documents or
Instruments, as those terms are defined above and below) in or under which the
Borrower may now or hereafter have any right, title or interest, including,
without limitation, with respect to an Account, and any agreement relating to
the terms of payment or the terms of performance thereof;
 
“Copyrights” means (a) all copyrights of the United States or any other country;
(b) all copyright registrations filed in the United States or in any other
country; and (c) all proceeds thereof;
 
“Copyright License” means all agreements, whether written or oral, providing for
the grant by the Borrower of any right to use any Copyright;
 
“Deposit Accounts” means all Deposit Accounts at that term is defined in Article
9 of the UCC  ;


“Documents” means all Documents as that term is defined in Article 9 of the UCC;


“Encumbrance(s)” means all Encumbrance(s) as that term is defined in Article 9
of the UCC;


“Equipment” means all Equipment as that term is defined in Article 9 of the UCC;


 “Fixtures” means all Fixtures as that term is defined in Article 9 of the UCC;


“General Intangibles” means all General Intangibles as that term is defined in
Article 9 of the UCC;


“Goods” means all Goods as that term is defined in Article 9 of the UCC;


“Grantor” means collectively, CELSIUS, INC., a Nevada corporation, authorized to
do business in Florida, as CELSIUS PRODUCTS, INC. and  CELSIUS HOLDINGS, INC., a
Nevada corporation.
 
 
2

--------------------------------------------------------------------------------

 
 
“Health-Care-Insurance Receivables” means all Health-Care-Insurance Receivables
as that term is defined in Article 9 of the UCC;


“Instruments” means all Instruments as that term is defined in Article 9 of the
UCC;


“Inventory” means all Inventory as that term is defined in Article 9 of the UCC;


“Investment Property” means all Investment Property as that term is defined in
Article 9 of the UCC;


“Letters of Credit” means all Letters of Credit as that term is defined in the
Article 5 of the UCC;


“Letter-of-Credit Rights” means all Letter-of-Credit Rights as that term is
defined in Article 9 of the UCC;


“Patents” means (a) all letters patent of the United States and all reissues and
extensions thereof, (b) all applications for letters patent of the United States
and all divisions, continuations and continuations-in-part thereof or any other
country, including, without limitation, any thereof referred to in any schedule
attached hereto and (c) all proceeds thereof, including the goodwill of the
business connected with the use of and symbolized by the Patents;
 
“Patent License” means all agreements, whether written or oral, providing for
the grant by the Borrower of any right to manufacture, use or sell any invention
covered by a Patent, including, without limitation, any thereof referred to in
any schedule attached hereto;
 
“Payment Intangibles” means all Payment Intangibles as that term is defined in
Article 9 of the UCC;


“Proceeds” means all Proceeds as that term is defined in Article 9 of the UCC;


“Promissory Note(s)” means as that term is defined in Article 9 of the UCC;


 “Software” means all Software as that term is defined in Article 9 of the UCC ;


“Stock” means all of the common stock of Celsius Products;


“Supporting Obligations” means all Supporting Obligations as that term is
defined in Article 9 of the UCC;


“Tangible Chattel Paper” means all Tangible Chattel Paper as that term is
defined in Article 9 of the UCC;


 
3

--------------------------------------------------------------------------------

 
 
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether
registered in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof or otherwise, including, without limitation,
any thereof referred to in any schedule attached hereto; (b) all renewals
thereof; and (c) all proceeds thereof, including the goodwill of the business
connected with the use of and symbolized by the Trademarks;


“Trademark License” means any agreement, written or oral, providing for the
grant of any right to use any Trademark.


“UCC” means the Uniform Commercial Code as in effect from time-to-time in the
State of Florida and State of Nevada.
 


4.           Representations, Warranties and Covenants of Grantor.  Grantor
expressly represents, warrants and covenants to Lender as follows:
 
      (a)           The address appearing with Grantor's signature below is the
address of Grantor's principal office.  If any part of the Collateral is not
located at Grantor's principal office, it will be located at such other
locations as Grantor, or any other entity affiliated with Grantor, may utilize
in its business from time to time, and Grantor hereby covenants to notify Lender
of any such additional location(s).
 
      (b)           If Grantor does not keep the records concerning the
Collateral and concerning accounts, general intangibles, mobile goods and
contract rights at Grantor’s principal office, same will be located at such
other locations as Grantor, or any other entity affiliated with Grantor, may
utilize in its business from time to time, and Grantor hereby covenants to
notify Lender of any such additional location(s).
 
      (c)           Grantor will give Lender sixty (60) days prior written
notice of any change in (i) Grantor's principal office, the location of the
Collateral or the location of the records described above, or (ii) the Ownership
of Grantor's business, (iii) the principals responsible for the management of
Grantor's business, (iv) Grantor's company structure or identity, or (v)
Grantor's name or trade name, or prior to commencing to use an assumed name not
set forth in this Agreement.
 
      (d)           If any of the Collateral is to be or has been attached to
real estate, the legal description of the real estate is attached to this
Agreement as Schedule 2 and made a part hereof.
 
      (e)           If Grantor does not have a record interest in the real
estate described above, the record Owner is indicated on the attached Schedule
2.
 
      (f)           Without the prior written consent of Lender, Grantor will
not move, sell, lease, permit any encumbrance on or otherwise dispose of the
Collateral, other than its inventory in the ordinary course of its
business.  Grantor represents and warrants that Grantor and/or one or more of
the Grantor’s affiliated entities are the owners of the Collateral, free and
clear of all liens, charges, interests, and encumbrances, other than in favor of
Lender, that no other person or other entity has any interest in the Collateral
whatsoever, and that Grantor will defend same against all adverse claims and
demands.


 
4

--------------------------------------------------------------------------------

 
 
      (g)           Grantor will keep the Collateral insured by such companies,
in such amounts and against such risks as shall be acceptable to Lender, and the
Lender hereby acknowledges that the current levels of insurance maintained by
Grantor are acceptable for the first year of the Note, with loss payable and
additional insured clauses in favor of Lender as are satisfactory to Lender.
Grantor will deposit such insurance policies with Lender. Grantor hereby assigns
to Lender and grants to Lender a security interest in any return of unearned
premium due upon cancellation of any such insurance and directs the insurer
thereunder to pay to Lender all amounts so due. All amounts received by Lender
in payment of insurance losses or return of unearned premium may, at Lender's
option, be applied to the indebtedness by Lender, or all or any part thereof may
be used for the purpose of repairing, replacing or restoring the
Collateral.  Notwithstanding the foregoing, if there is no default under the
Note, at the request of the Grantor, and upon the approval of Lender in its sole
discretion, amounts received by Lender in payment of insurance losses or return
of unearned premium shall be used for the purpose of repairing, replacing or
restoring the Collateral.   If Grantor fails to maintain satisfactory insurance,
Lender shall have the option, but not the obligation, to obtain such insurance
in such amounts as Lender deems necessary, and Grantor agrees to repay, with
interest at the highest rate applicable to any indebtedness which this Agreement
secures, all amounts so expended by Lender.
 
      (h)            Borrower represents and warrants to Lender that all
financial statements, income tax returns and credit information delivered by
Borrower to Lender accurately reflect the financial condition and operations of
Borrower at the times and for the periods therein stated.  So long as this
Agreement is in force and effect, Borrower agrees to deliver to Lender within
one hundred twenty (120) calendar days after the end of each of Borrower’s
fiscal years, a complete and accurate copy of Borrower’s consolidated audited
financial statements (with notes), prepared by an independent certified public
accountant acceptable to Secured party (“CPA”), including statements of cash
flow, and a  balance sheet and statement of income, together with all schedules,
all prepared in accordance with generally accepted accounting principles
(“GAAP”). Borrower shall provide Lender with a copy of its consolidated federal
income tax return within fifteen (15) days of filing (including all schedules
and extensions). Borrower shall also provide internally prepared condensed
unaudited monthly statements without notes but otherwise meeting all the
requirements of the annual statements no later than thirty (30) days after each
month end and internally prepared condensed quarterly financial statements with
partial notes (which are included in the Form 10-Q) but otherwise meeting all
the requirements of the annual statements no later than forty five (45) days
after the end of each fiscal quarter end or such other date as requested by
Lender for statements other than the quarterly statements, acceptable to
Security Party and its accountants as well as financial statements at such other
times as requested by Security Party.
 
      (i)    Lender shall not be deemed to have waived any of its rights in any
Collateral unless such waiver is in writing and signed by an authorized
representative of Lender.  No delay or omission by Lender in exercising any of
Lender's rights shall operate as a waiver thereof or of any other
rights.  Lender shall have, in addition to all other rights and remedies
provided by this Agreement or applicable law, the rights and remedies of a
secured party under the Uniform Commercial Code.
 
      (j)           Grantor will maintain the Collateral in good condition and
repair, reasonable wear and tear excepted, and will pay promptly all taxes,
levies, and encumbrances and all repair, maintenance and preservation costs
pertaining to the Collateral.  If Grantor fails to make such payments, Lender
shall have the option, but not the obligation, to pay the same and Borrower
agrees to repay, with interest at the highest rate applicable to any
indebtedness which this Agreement secures, all amounts so expended by
Lender.  Grantor will at any time and from time to time, upon request of Lender,
give any representative of Lender access during normal business hours to inspect
the Collateral or the books and records thereof.


 
5

--------------------------------------------------------------------------------

 
 
      (k)           Borrower agrees to pay to Lender on demand all expenses,
including reasonable attorney fees and expenses, incurred by Lender in
protecting or enforcing its rights in the Collateral or otherwise under this
Agreement.  After deducting all said expenses, the remainder of any proceeds of
sale or other disposition of the Collateral shall be applied to the indebtedness
due Lender in such order of preference as Lender shall determine.
 
      (l)           Grantor hereby agrees to faithfully preserve and protect
Lender's security interest in the Collateral at all times, and further agrees to
execute and deliver, from time to time, any and all further, or other,
documents, instruments, continuation statements and perform or refrain from
performing such acts, as Lender may reasonably request to effect the purposes of
this Agreement and to secure to Lender the benefits of all the rights,
authorities and remedies conferred upon Lender by the terms of this
Agreement.  Grantor shall permit, or cause to be permitted, at Grantor's
expense, representatives of Lender to inspect and make copies of the books and
records of Grantor relating to the Collateral at any reasonable time or times
upon prior notice.
 
      (m)            Jan Norelid (“Norelid”) and Stephen Haley (“Haley”), each a
director and shareholder of the Borrower, each agrees to propose and vote for
the expansion of the board of directors from five (5) to seven (7)
individuals.  Lender may nominate two (2) individuals to fill the additional two
(2) board seats created by the aforementioned expansion.  Norelid and Haley
agree that they shall not unreasonably withhold their affirmative vote to
appoint Lender’s nominees as members of the board of directors.
 
      (n)           Pursuant to its terms, the outstanding balance of the Note
is immediately convertible into shares of the Borrower’s Common Stock at the
request of the Lender.
 
      (o)           The Borrower has agreed to effect the registration of the
shares of Common Stock issuable upon the conversion of the Note for resale by
the holders thereof under the Securities Act of 1933 (as amended, and the rules
and regulations promulgated thereunder, the “Securities Act”), pursuant to a
Registration Rights Agreement in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”).
 
      (p)           Each Grantor has the requisite corporate power and authority
to enter into and perform its obligations under the Note and loan documents,
including, without limitation, this Agreement and the Registration Rights
Agreement, and delivery of the Common Stock Issued at Conversion (as such term
is defined in the Note) to the Lender in accordance with the terms hereof and
thereof.  All corporate action on the part of each Grantor necessary for the
authorization, execution and delivery of, and the performance by such Grantor of
its obligations under the Note and such loan documents to which such Grantor is
a party has been taken, and no further consent or authorization of any Person
[including, without limitation, any of the Grantors' respective directors or
shareholders or any governmental authority (other than such approval as may be
required under the Securities Act and applicable state laws in respect of the
Registration Rights Agreement)] is required under any organizational document,
contract to which a Grantor is a party, any governmental requirement or
otherwise.  Each board of directors of the Grantor has determined that the sale
and issuance of the Common Stock Issued at Conversion and the consummation of
the transaction contemplated hereby and by the Note and other loan documents,
are in the best interests of the Grantor.


 
6

--------------------------------------------------------------------------------

 
 
      (q)           The Debtor has delivered to Lender a legal opinion of its
outside counsel covering such issues with respect to this transaction and the
Common Stock issuable upon  conversion of such Note as such counsel has
previously addressed in prior legal  opinions to the lender (as an investor) and
in such form an substance as is reasonably satisfactory to lender.


5.           Loan Disbursements. Disbursements under the Note shall be made
directly by the Lender to Borrower pursuant to the written request of the
Borrower together with such documentation as may be reasonably required by
Lender to document the use of each such disbursement from the Note.
Disbursements are limited as follows: (i) Two Million Dollars ($2,000,000)
during the month of September 2009; (ii) Two Million Dollars ($2,000,000) during
October 2009; Two Million Dollars ($2,000,000) during November 2009; and (iii)
Five Hundred Thousand ($500,000) in December 2009. Provided, however, that no
disbursement shall be made in an amount less than Five Hundred Thousand Dollars
($500,000). Any amounts not requested for disbursement in one calendar month can
be carried over to a subsequent month and disbursed in addition to the maximum
of such subsequent month.  Borrower shall provide no less than two (2) Business
Days written notice to the Lender for each disbursement requested.


6.           Repayment; Conversion of Note.


(a)           This loan facility is a non-revolving line of credit. Prior to
September 1, 2011, Borrower may not repay in cash any principal amount due under
the Note. Thereafter, Borrower is permitted to repay in cash any principal
amount due with a 10 days prior notice.


(b)           Lender has the right to at any time convert any part of or the
entire outstanding principal amount of the Note into Borrower’s Common Stock
pursuant to the terms of the Note; provided that, Lender or its affiliates shall
not engage in any transaction selling Common Stock or other derivatives of the
Common Stock within 90 days of Lender executing a conversion of any outstanding
principal amount of the Note to Common Stock.


7.           Defaults.  The occurrence of any of the following events shall
constitute a default hereunder:
 
      (a)           the Borrower shall default in the payment of principal of or
interest on the Note or any other obligation to Lender as and when the same
shall be due and payable and, in the case of an interest payment default, such
default shall continue for five (5) Business Days after the date such interest
payment was due, or the Borrower shall fail to perform or observe any other
covenant, agreement, term, provision, undertaking or commitment under the Note,
this Loan Agreement or any other agreement or document secured hereby or any
other encumbrance or agreement securing the Note which remains uncured for ten
(10) Business Days after the delivery to the Borrower of written notice that the
Borrower is in default hereunder or thereunder;
 
      (b)           The breach of or failure to perform promptly any obligation
or covenant set forth in this Agreement, the Note or any other agreement secured
hereby or securing the Note unless otherwise approved in advance by Lender.


 
7

--------------------------------------------------------------------------------

 
 
      (c)           The suspension of business, insolvency, failure generally to
pay debts as they became due, or the commission of any act constituting or
resulting in a business failure, in each case on the part of the business of
Grantor; the concealment or removal of any substantial portion of Grantor’s
property with the intent to hinder, delay or defraud any one or more creditors,
or the making of any other transfer which is fraudulent or otherwise voidable
under the Bankruptcy Code or other applicable federal or state law; the
existence or creation of any lien, including without limitation any tax or
judgment lien, upon the Collateral or any substantial part of Grantor’s
property; an assignment for the benefit of creditors; the commencement of any
proceedings by or against Grantor (under the Bankruptcy Code or otherwise)
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or seeking the
appointment of a receiver, trustee or custodian for Grantor or for the
Collateral or a substantial part of the property of  Grantor; or the institution
by Grantor or any other person or entity of any liquidation, dissolution or
reorganization proceedings with respect to Grantor;
 
      (d)           The failure to effectively and promptly discharge, stay or
indemnify against, to Lender's satisfaction, any lien or attachment against any
of Grantor's property or the Collateral;
 
      (e)           Any representation or warranty contained herein or in any
other document delivered by or on behalf of Grantor to Lender shall be false or
misleading when made;
 
      (f)           If Lender, in good faith, believes the prospect of payment
secured by this Agreement is impaired, or believes that any of the Collateral is
in danger of loss, misuse, seizure or confiscation;
 
      (g)           The occurrence of any of the following without the Lender's
written consent, which consent shall be in Lender’s sole discretion: the
transfer of any of the Grantor’s assets not in the ordinary course of business;
the merger or consolidation of Grantor with another company or entity; the
change of the Grantor's name; the liquidation of Grantor.


               8.           Remedies.
 
      (a)           Upon the occurrence of any default under this Agreement,
Lender is authorized in its discretion to declare any or all of the indebtedness
to be immediately due and payable without demand or notice to Grantor, and may
exercise any one or more of the rights and remedies granted pursuant to this
Agreement or given to a secured party under applicable law, including without
limitation the Uniform Commercial Code, such rights and remedies to include
without limitation the right to take possession and sell, lease or otherwise
dispose of the Collateral.  If reasonable notice of any disposition of
Collateral or other enforcement is required, such requirement will be met if
such notice is mailed, postage pre-paid, to the address of Grantor shown below
Grantor's signature on this Agreement at least fifteen (15) days prior to the
time of disposition or other enforcement.  Grantor agrees that upon demand by
Lender after default, Grantor will promptly assemble the Collateral and make the
Collateral available to Lender at a place convenient to Lender.
 
      (b)           Grantor agrees that all of the Collateral and all of the
other security which may be granted to Lender in connection with the obligations
secured hereby constitute equal security for all of the obligations secured
hereby, and agrees that Lender shall be entitled to sell, retain or otherwise
deal with any or all of the Collateral, in any order or simultaneously as Lender
shall determine in its sole and absolute discretion, free of any requirement for
the marshaling of assets or other restriction upon Lender in dealing with the
Collateral or such other security.


 
8

--------------------------------------------------------------------------------

 
 
      (c)           Upon the occurrence of any default under this Agreement,
Grantor hereby irrevocably constitute and appoints Lender (and any employee or
agent of Lender) as Grantor's true and lawful attorney-in-fact with full power
of substitution, in Lender's name or Grantor's name or otherwise, for Lender's
sole use and benefit, at Grantor's cost and expense, to exercise the following
powers with respect to the Collateral:


(1)           To demand, sue for collection, receive, and give acquittance for
any and all monies due or owing with respect to the Collateral;


(2)           To receive, take, endorse Grantor's name on, assign and deliver
any checks, notes, drafts, documents or other instruments taken or received by
Lender in connection with the Collateral;


(3)           To settle, compromise, prosecute, or defend any action or
proceeding with respect to the Collateral;


(4)           To sell, transfer, assign or otherwise deal in or with the
Collateral or the proceeds thereof, as fully as if Lender were the absolute
Grantor thereof.


(5)           To sign Grantor's name to and file financing statements or such
other documents and instruments as Lender may deem appropriate.


(6)           To take any and all action that Lender deems necessary or proper
to preserve its interest in the Collateral, including without limitation, the
payment of debts of Grantor that might impair the Collateral or Lender's
security interest therein, the purchase of insurance on the Collateral, the
repair or safeguard of the Collateral, or the payment of taxes thereon.


(7)           To notify account debtors of Lender's security interest in
Grantor's accounts and to instruct them to make payment directly to Lender.


(8)           To assume management (by Lender or by an affiliate of Lender) of
the Grantor’s business.
 
      (d)           Grantor agrees that the powers of attorney granted herein
are coupled with an interest and shall be irrevocable until full, final and
irrevocable payment and performance of the indebtedness secured hereby; and that
neither Lender nor any officer, director, employee or agent of Lender shall be
liable for any act or omission, or for any mistake or error of judgment, in
connection with any such powers.


 
9

--------------------------------------------------------------------------------

 
 
      (e)           Notwithstanding the foregoing, Lender shall be under no duty
to exercise any such powers, or to collect any amount due on the Collateral, to
realize on the Collateral, to keep the Collateral, to make any presentment,
demand or notice of protest in connection with the Collateral, or to perform any
other act relating to the enforcement, collection or protection of the
Collateral.
 
      (f)           This Agreement shall not prejudice the right of Lender at
its option to enforce the collection of any indebtedness secured hereby or any
other instrument executed in connection with this transaction, by suit or in any
other lawful manner.  No right or remedy is intended to be exclusive of any
other right or remedy, but every such right or remedy shall be cumulative to
every other right or remedy herein or conferred in any other agreement or
document for the benefit of Lender, or now or hereafter existing at law or in
equity.
 
     9.           Miscellaneous.
 
      (a)           This Agreement and the security interest in the Collateral
created hereby shall terminate when the indebtedness has been fully, finally and
irrevocably paid and all other obligations of Borrower to Lender have been
performed in full.  Prior to such termination, this shall be a continuing
agreement.
 
      (b)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA IN ALL RESPECTS, INCLUDING
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, EXCEPT TO THE EXTENT THE LAWS
OF ANOTHER JURISDICTION ARE MANDATORILY APPLICABLE.  GRANTOR CONSENTS TO THE
NON-EXCLUSIVE PERSONAL JURISDICTION OF THE COURTS OF THE STATE OF FLORIDA AND
THE FEDERAL COURTS LOCATED IN PALM BEACH COUNTY, FLORIDA SO THAT LENDER MAY SUE
GRANTOR IN PALM BEACH COUNTY FLORIDA TO ENFORCE THIS AGREEMENT.  GRANTOR AGREES
NOT TO CLAIM THAT PALM BEACH COUNTY, FLORIDA, IS AN INCONVENIENT PLACE FOR
TRIAL.  AT LENDER'S OPTION, THE VENUE (LOCATION) OF ANY SUIT TO ENFORCE THIS
AGREEMENT MAY BE IN PALM BEACH COUNTY, FLORIDA.  GRANTOR HEREBY IRREVOCABLY
AGREES AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS
PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO BORROWER AND/OR GRANTOR AT THE ADDRESS PROVIDED FOR
NOTICES UNDER THIS AGREEMENT.
 
      (c)   GRANTOR AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY AND ALL RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY
LITIGATION (INCLUDING BUT NOT LIMITED TO) ANY CLAIMS, CROSS-CLAIMS OR THIRD
PARTY CLAIMS ARISING OUT OF, UNDER OR IN CONNECTION WITH  THIS  AGREEMENT,
THE  OTHER  LOAN  DOCUMENTS  OR  THE TRANSACTIONS CONTEMPLATED HEREIN.  GRANTOR
ALSO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE EXTENT
PERMITTED BY LAW, ANY RIGHT THEY MAY HAVE TO ANY SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES.  GRANTOR ACKNOWLEDGES THAT THE LENDER HAS BEEN INDUCED TO
ENTER INTO THIS LOAN, INCLUDING THIS AGREEMENT, BY, INTER ALIA, THE PROVISIONS
OF THIS PARAGRAPH.


 
10

--------------------------------------------------------------------------------

 
 
      (d)           This Agreement shall inure to the benefit of Lender, its
successors and assigns and to any other holder who derives from Lender title to
or an interest in the indebtedness which this Agreement secures, and shall be
binding upon Grantor, its successors and assigns.
 
      (e)           In case any one or more of the provisions of this Agreement
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, but this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had not been included.
 
      (f).           The Grantor agrees to cooperate promptly with the Lender
and its agent in the correction or completion of the loan closing documents if
deemed necessary or desirable by Lender.  Grantor understands that this may
include correction or execution of a new note and security agreement to reflect
the agreed terms.
 
      (f)           Any provision to the contrary notwithstanding contained
herein or in the Note or in any other instrument now or hereafter evidencing,
securing or otherwise relating to any secured indebtedness, neither Lender nor
any other holder of the secured indebtedness shall be entitled to receive or
collect, nor shall Borrower be obligated to pay, interest on any of the secured
indebtedness in excess of the maximum rate of interest at the particular time in
question, if any, which, under applicable law, may be charged to Borrower
(herein the "Maximum Rate"), provided that the Maximum Rate shall be
automatically increased or decreased, as the case may be, without notice to
Borrower from time to time as of the effective time of each change in the
Maximum Rate, and if any provision herein or in the Note or in such other
instrument shall ever be construed or held to permit the collection or to
require the payment of any amount of interest in excess of that permitted by
applicable law, the provisions of this paragraph shall control and shall
override any contrary or inconsistent provision herein or in the Note or in such
other instrument.  The intention of the parties being to conform strictly to the
usury limitations under applicable law, the Note, this Agreement, and each other
instrument now or hereafter evidencing or relating to any secured indebtedness
shall be held subject to reduction to the amount allowed under said applicable
law as now or hereafter construed by the courts having jurisdiction.
 
      (g)           All notices pursuant to this Security Agreement shall be in
writing and shall be directed to the addresses set forth below or such other
address as may be specified in writing, by certified or registered mail, return
receipt requested by the party to which or whom notices are to be
given.  Notices shall be deemed to be given upon sender’s obtaining a receipt
(or refusal of receipt) from the U.S. Postal Service for such certified or
registered mail delivery, upon personal delivery to an officer of the Borrower,
or the day following prepaid delivery to a recognized overnight commercial
carrier.
 
      (h)           The singular used herein shall include the plural.
 
      (i)           If more than one party shall execute this Agreement as
"Borrower", the term "Borrower" shall mean all such parties executing this
Agreement, and all such parties shall be jointly and severally obligated
hereunder.
 
      (j)   A photocopy or other reproduction of this Agreement or of any
financing statement is sufficient as a financing statement and may be filed as a
financing statement in any government office.
 
[balance of this page left intentionally blank]
 
 


 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written below.


Dated:  September 8, 2009.
 
Signed sealed and delivered
in the presence of:

 
BORROWER:
 
   /s/ Anthony Rocco
CELSIUS HOLDINGS, INC. a Nevada corporation, authorized to do business in
Florida as CELSIUS PRODUCTS HOLDINGS, INC.
140 N.E. 4th Avenue, Suite C
Delray Beach, Florida 33483
         
 /s/ Janet Linnell
By:
/s/Jan Norelid       Name: Jan Norelid       As its: Vice President        
 
(Corporate Seal)
 

 
 
Signed sealed and delivered
in the presence of:

 
GRANTOR:
 
   /s/ Anthony Rocco
CELSIUS HOLDINGS, INC. a Nevada corporation, authorized to do business in
Florida as CELSIUS PRODUCTS HOLDINGS, INC.
140 N.E. 4th Avenue, Suite C
Delray Beach, Florida 33483
         
 /s/ Janet Linnell
By:
/s/Jan Norelid       Name: Jan Norelid       As its: Vice President        
 
(Corporate Seal)
 

 

 
 
12

--------------------------------------------------------------------------------

 
 
STATE OF FLORIDA             )
                                                ss:
COUNTY OF PALM BEACH )


The foregoing instrument was acknowledged before me this September 8, 2009, by
Jan Norelid as Vice President of CELSIUS, INC., a Nevada corporation, authorized
to do business in Florida as CELSIUS PRODUCTS, INC., on behalf of the
corporation. He is personally known to me or has produced a driver’s license as
identification.


____/s/ Sandy Telsaint________
Notary Public, State of Florida
My Commission Expires: July 27, 2012
{Seal}
 
 
 

 
LENDER:
 
   
CDS VENTURES OF SOUTH FLORIDA, LLC, a Florida limited liability company
         
 
By:
/s/William H. Milmoe       William H. Milmoe, Manager              
Address: 3299 N.W. 2nd Avenue
Boca Raton, FL 33431
 

 
 


STATE OF FLORIDA             )
                                                ss:
COUNTY OF PALM BEACH )


The foregoing instrument was acknowledged before me this September _8_, 2009, by
WILLIAM H. MILMOE as Manager of CDS VENTURES OF SOUTH FLORIDA, LLC, a Florida
limited liability company, on behalf of the company. He is personally known to
me or has produced a Florida driver’s license as identification.


___/s/ Maritza F. Benitez___________
Notary Public, State of Florida
My Commission Expires:   November 2, 2012
{Seal}


ACKNOWLEDGMENT AND CONSENT


The undersigned parties hereby acknowledge and consent to be bound to the terms
and provisions of paragraph 4(m) of this Agreement effective the date of this
Agreement.


____/s/ Stephen
Haley                                                                                              _____/s/
Jan Norelid             
Stephen Haley, Director and
Shareholder                                                                                     Jan
Norelid, Director and Shareholder

 
 
 
 